Citation Nr: 9910028	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
June 1971.  This matter comes to the Board of Veterans' 
Appeals (the Board) from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO) which denied service connection for 
bilateral defective vision.  The veteran has appealed that 
decision to the Board.

In a February 1997 VA Form 9, the veteran requested a 
personal hearing before a traveling member of the Board.  In 
a letter dated in October 1998, the RO advised the veteran 
that he had been scheduled for a video conference hearing at 
the Waco RO in December 1998.  The veteran was also advised 
that he could decline the video hearing and be kept on the 
schedule for a future visit by a Board member.  The RO 
enclosed a form wherein the veteran could indicate his 
preference and return it to the RO.  In November 1998, the 
veteran returned this form, wherein he indicated that he 
wished to decline the video hearing, and wait for a future 
visit by a traveling member of the Board.   The veteran then 
failed to report for a hearing before a traveling member of 
the Board at the RO in February 1999 without any indication 
of good cause for his failure to appear, and he has not 
otherwise expressed a desire to reschedule that hearing.  
Thus, the Board will proceed as though he has withdrawn his 
request for such hearing.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran's cataracts are first shown many years following 
his separation from active service, and are not shown to be 
related to such service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement for service connection for bilateral defective 
vision.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has bilateral defective vision 
which had its onset during his period of active service.  He 
specifically asserts that his exposure to the elements and 
duties during this period accelerated the decrease in his 
visual acuity.  Thus, he maintains that service connection is 
now warranted for bilateral defective vision.

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The in-service incurrence of diabetes mellitus may be 
presumed if it is manifested to a degree of 10 percent within 
a year of discharge from a period of active service lasting 
90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may not be allowed for a refractive error 
of the eyes, as it is considered to be a congenital or 
developmental abnormality and not a disease within the 
meaning of applicable legislation referable to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Initial matter - well groundedness of the claim

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Factual Background

A review of the veteran's service medical records reveals 
that he first experienced a decrease in visual acuity in 
1964, and that it was corrected with glasses.  These records 
do not show any reports or findings of cataracts of his eyes.


Specifically, at the time of his December 1947 service 
entrance medical examination, the veteran's uncorrected 
visual acuity was reported as 20/20 bilaterally.  It was 
noted that he did not have any eye abnormalities.  An October 
1964 record shows that his uncorrected distant vision was 
reported as 20/40 bilaterally, and that his uncorrected near 
vision was reported as 20/20 bilaterally.  A November 1964 
record then shows that he required a prescription for 
glasses.  It was noted that he was unable to perform his 
duties without glasses.  On examination in July 1966, 
clinical evaluation of the veteran's eyes did not reveal any 
abnormalities.  His distant vision was reported as 20/40 
uncorrected and 20/20 corrected in the right eye, and 20/70 
uncorrected and 20/40 corrected in the left eye.  Near vision 
was reported as 20/20 in the right eye, and 20/50 uncorrected 
and 20/40 corrected in the left eye.  It was noted that the 
veteran had worn glasses since 1964 for defective near and 
distant vision of both eyes.  It was further noted that the 
correction had been adequate.  On the accompanying Report of 
Medical History, the veteran indicated that he had not had 
eye trouble, and that he had worn glasses.

On medical examination for retirement purposes in November 
1970, clinical evaluation of the veteran's eyes revealed 
normal findings.  His distant vision, bilaterally, was 
reported as 20/100 uncorrected and 20/20 corrected.  Near 
vision was reported as 20/20 in the right eye, and 20/50 
uncorrected and 20/20 corrected in the left eye.  It was 
noted that the veteran had worn glasses for decreased visual 
acuity the previous seven years.  On the accompanying Report 
of Medical History, the veteran indicated that he had not had 
eye trouble, and that he had worn glasses.

There is no medical evidence of record covering approximately 
the next 20 years.

VA outpatient treatment records dated from July 1991 to 
November 1996 show that the veteran was treated for a 
decrease in visual acuity which was related to diabetes 
mellitus with background diabetic retinopathy.  September and 
November 1996 records show that he was diagnosed as having 
visually significant cataracts of both eyes, and that the 
cataract of the left eye was greater than the one of the 
right eye.  These records do not show any relationship 
between the veteran's diabetic retinopathy and/or his 
cataracts and his period of active service.

On VA medical examination in August 1995, the veteran 
reported that his vision had been poor the previous six to 
eight months.  Examination of his eyes revealed that his 
uncorrected visual acuity was 20/200 bilaterally.  Corrected 
visual acuity was 20/25 in the right eye, and 20/50 in the 
left eye.  The veteran was diagnosed as having cataracts of 
both eyes with the severity of the cataract of the left eye 
being greater than the one of the right eye.  The examiner 
noted that the veteran's cataracts were age-related.

At his January 1997 hearing, the veteran testified that his 
uncorrected visual acuity was 20/20 upon his entry into 
active service, and that he did not wear glasses at that 
time.  He reported that he did not have any eye problems, 
injuries or disease prior to his active service.  He further 
reported that his uncorrected visual acuity was 20/100 at the 
time of his release from active service.  He indicated that 
he did not incur any eye disease or injuries subsequent to 
his discharge from active service.  He reported that he was 
exposed to many elements during his active service, such as 
cold, heat and wind, and that they had accelerated the 
decrease in his visual acuity.  He indicated that, during the 
last seven years of his active service, he was involved with 
education and training where he checked lesson plans and 
technical orders for accuracy.  He asserted that, as these 
duties had required him to use his eyes for reading 80 to 90 
percent of the time, they accelerated the decrease in his 
visual acuity.

Analysis

As reported earlier, service connection for refractive error 
of the eyes is not permitted under 38 C.F.R. §§ 3.303(c) and 
4.9.  The Board observes that the veteran's in-service 
decrease in visual acuity was corrected with glasses and that 
such refractive error cannot serve to establish entitlement 
to service connection for bilateral defective vision.

Service connection may be, however, be granted for congenital 
or developmental defects on the basis of aggravation.  See 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998); 
VAOPGCREC 82-90.  However, in this case there is no 
indication that the veteran incurred any superimposed injury 
or disease which caused or aggravated his refractive error 
during service, and no medical professional has offered an 
opinion to that effect.  

Recent medical reports show that the veteran presently has 
diabetic retinopathy and cataracts of both eyes.  However, 
his service medical records are devoid of any reports or 
findings pertaining to diabetes, diabetic retinopathy or 
cataracts.  Furthermore, neither the VA examination report 
nor the outpatient treatment records show any relationship or 
nexus between the veteran's diabetic retinopathy and/or his 
cataracts and his period of active service, which ended 
approximately 20 years before these problems were identified.  

The Board notes in passing that the August 1995 VA 
examination report indicated that shows that the veteran's 
cataracts are age related [at the time, the veteran was 65 
years of age].

The Board has also has carefully the veteran's testimony 
regarding the etiology of his bilateral defective vision.  
However, as a lay person, he is not qualified or competent to 
render an opinion as to medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, he is not competent to provide the required nexus 
between his bilateral defective vision and his period of 
active service.

Thus, the veteran has not established a well grounded claim 
for defective vision, regardless of whether it may or may not 
be considered to be a congenital or developmental 
abnormality, as there is no evidence showing that his 
cataracts and/or diabetic retinopathy were incurred during 
active service, and no competent evidence of a causal 
relationship between these recently diagnosed problems and 
his active service.  


The Board concludes that the first prong of the Caluza test 
[no current disability]  has not been met with respect to 
refractive error of the eye.  See 38 C.F.R. §§ 3.303, 4.9 
(1998).  The Board further concludes that the second and 
third prongs of the Caluza test [no incurrence of disease 
during service and no medical nexus evidence] have not been 
met as to cataracts and diabetic retinopathy.

In summary, for the reasons and bases stated above the Board 
is of the opinion that the veteran has not presented evidence 
of a well-grounded claim for service connection for bilateral 
defective vision.  The benefit sought on appeal is 
accordingly denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes that the 
veteran has had ample opportunity to present his contentions 
and evidence, and that any error by the RO in the 
adjudication of the claim on a broader basis is not 
prejudicial.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the claimant has referenced other 
known and existing evidence which would well ground the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is 
not on notice of any other known and existing evidence which 
would make the claim plausible.  The Board's decision serves 
to further inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded.  


ORDER

A well-grounded claim not having been presented, service 
connection for bilateral defective vision is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

